[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The plaintiff's Bill of Costs dated December 30, 2002, in the amount of $2,482.25 is hereby granted.
The defendants' request for a collateral source reduction is hereby granted. The court follows the opinion in Jones v. Riley,29 Conn.L.Rptr. 618. The defendant is entitled to the following reduction:
$5,000.00 from plaintiff's automobile policy
$2,701.20 total premiums paid by plaintiff
$2,298.80 collateral source reduction
Judgment shall enter in favor of the plaintiff in the amount of the verdict, $13,846.00, less the above collateral source reduction for a total judgment of $11,547.20.
  BY THE COURT Brian T. Fischer, Judge
CT Page 3416